Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-14, 16-18, 20-21 is rejected under 35 U.S.C. 103 as being unpatentable over Quddus (US 20100059849 A1) in view of Takagi (JP 2021057439 A).
Regarding claim 1, Quddus discloses a method for fabricating a semiconductor device (Fig. 20), the method comprising: forming a trench (40) defining an active region in a substrate (20); forming a plurality of semiconductor liners (152, 156) over the trench; and performing a post-treatment (“annealed” [0082]) after forming each of the semiconductor liners.
Illustrated below is Fig. 20 of Quddus.

    PNG
    media_image1.png
    221
    747
    media_image1.png
    Greyscale

Quddus fails to teach performing a pretreatment before forming each of the semiconductor liners.  However, Quddus clearly teaches a method resulting in the formation of a plurality of semiconductor liners.  Quddus further teaches the semiconductor liners are formed on select surfaces (“selectively grown” [0082]).
Takagi discloses a method of forming a semiconductor liner on select surfaces in the same field of endeavor (Fig. 1), the method comprising performing a pretreatment (“COR” [0019] of Espacenet.com translation) before forming the semiconductor liner (30, [0025]).
One of ordinary skill in the art could have substituted the method of Takagi (Fig. 1) in place of the corresponding method steps of Quddus (to form each of 152 and 156, Fig. 20), and the results would have been predictable, because both methods result in the formation of a semiconductor liner on select surfaces.  Therefore, having a method comprising performing a pretreatment before forming each of the semiconductor liners would have been obvious because this known method would have obtained predictable results.
Regarding claim 2, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the performing of the pretreatment comprises: replacing a contaminant (Takagi, “natural oxide film” [0019]) generated before forming each of the semiconductor liners with a sacrificial material (“ammonium silicate”); and performing heat treatment (“heating”) to remove the sacrificial material (“sublimate”).
Regarding claim 3, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the replacing of the contaminant with the sacrificial material is performed using a reactive gas having reactivity with the contaminant (“reacts these gases” [0019]).
Regarding claim 5, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the contaminant comprises silicon oxide (“natural oxide film” [0019]), and the sacrificial material comprises ammonium hexafluorosilicate ((NH4)2SiF6) ([0019]).
Regarding claim 7, Quddus in view of Takagi discloses a method (Quddus, Fig. 20), wherein the post-treatment is performed through an annealing process or a rapid thermal process (RTP) (“annealed…rapid thermal anneal” [0082]).
Regarding claim 9, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), further comprising cleaning each of the semiconductor liners (“remove the granular semiconductor material” [0048]), before the performing of the post- treatment.
Regarding claim 10, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the plurality of semiconductor liners are formed by stacking polysilicon (poly-Si) (“polysilicon” [0042]).
Regarding claim 11, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the pretreatment and the forming of the semiconductor liners are performed in situ (in the apparatus of Fig. 5).
Note that claim 1 was previously address above, however, it’s being addressed differently here based on the reading of the reference, particularly to the assignment of the post-treatment in order to address the dependent claims 6, 12.
Regarding claim 1, Quddus discloses a method for fabricating a semiconductor device (Fig. 20), the method comprising: forming a trench (40) defining an active region in a substrate (20); forming a plurality of semiconductor liners (152, 156) over the trench.
Quddus fails to teach performing a pretreatment before forming each of the semiconductor liners; and performing a post-treatment after forming each of the semiconductor liners.  However, Quddus clearly teaches a method resulting in the formation of a plurality of semiconductor liners.  Quddus further teaches the semiconductor liners are formed on select surfaces (“selectively grown” [0082]).
Takagi discloses a method of forming a semiconductor liner on select surfaces in the same field of endeavor (Fig. 1), the method comprising performing a pretreatment (“COR” [0019] of Espacenet.com translation) before forming the semiconductor liner (30, [0025]); and performing a post-treatment (“removal” [0034]) after forming each of the semiconductor liners.
One of ordinary skill in the art could have substituted the method of Takagi (Fig. 1) in place of the corresponding method steps of Quddus (to form each of 152 and 156, Fig. 20), and the results would have been predictable, because both methods result in the formation of a semiconductor liner on select surfaces.  Therefore, having a method comprising performing a pretreatment before forming each of the semiconductor liners; and performing a post-treatment after forming each of the semiconductor liners would have been obvious because this known method would have obtained predictable results.
Regarding claim 6, Quddus in view of Takagi discloses a method (Takagi, Fig. 4A), wherein the post-treatment (S5) is performed at a higher temperature than the pretreatment (S2 and S3).
Regarding claim 12, Quddus in view of Takagi discloses a method (Fig. 1), wherein the post-treatment is performed in one of a single equipment and a furnace equipment (in the apparatus of Fig. 5, “heating unit” [0067])
Regarding independent claim 13, Quddus discloses a method of fabricating a semiconductor device (Fig. 20), the method comprising: forming a trench (40) defining an active region in a substrate (20); forming a first semiconductor liner (152) over the trench; forming a second semiconductor liner (156) over the first semiconductor liner; and forming a device isolation layer (72) filling the trench over the second semiconductor liner.
Quddus fails to teach replacing a native oxide formed on the trench with a solid salt; sublimating the solid salt to expose a surface of the trench; forming a first polysilicon liner over the trench; performing a post-treatment to remove a contaminant formed on the first polysilicon liner. However, Quddus clearly teaches a method resulting in the formation of a plurality of semiconductor liners.  Quddus further teaches the semiconductor liners are formed on select surfaces (“selectively grown” [0082]).
Takagi discloses a method of forming a semiconductor liner on select surfaces in the same field of endeavor (Fig. 1), the method comprising replacing a native oxide (“natural oxide” [0019]) formed on a select surface with a solid salt (“ammonium silicate ((NH4)2SiF6)”); sublimating the solid salt to expose the select surface (“sublimate”); forming a polysilicon liner (“polysilicon” [0042]) over the select surface; performing a post-treatment (S5 on right of 4A) to remove a contaminant (“remove the granular semiconductor material” [0048]) formed on the polysilicon liner.
One of ordinary skill in the art could have substituted the method of Takagi (Fig. 1) in place of the corresponding method step of Quddus (to form 152, Fig. 20), and the results would have been predictable, because both methods result in the formation of a semiconductor liner on select surfaces.  Therefore, having a method comprising replacing a native oxide formed on the trench with a solid salt; sublimating the solid salt to expose a surface of the trench; forming a first polysilicon liner over the trench; performing a post-treatment to remove a contaminant formed on the first polysilicon liner would have been obvious because this known method would have obtained predictable results.
Quddus in view of Takagi fails to teach replacing a native oxide formed on the first polysilicon liner with a solid salt; sublimating the solid salt to expose a surface of the first polysilicon liner; forming a second polysilicon liner over the first polysilicon liner.  However, Takagi clearly teaches it is well known for native oxide to form on exposed surfaces (“naturally oxidized in the atmosphere” [0011]), Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to have a native oxide formed on the first polysilicon liner because it is an inherent characteristic that necessarily flows from the teachings of the applied prior art.
As reasoned with respect to the first polysilicon liner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of Takagi (Fig. 1) in place of the corresponding method step of Quddus (to form 152, Fig. 20) to form a semiconductor liner on a select surface.  This teaching can also be reasonably applied to the claimed method of forming a second polysilicon liner (to form 156).  More specifically, it would have been obvious for one of ordinary skill in the art to substitute the method of Takagi in place of the corresponding method steps of Quddus (to form 152 and 156) because this known method would have obtained predictable results.  Doing so would arrive at the claimed method comprising replacing a native oxide formed on the first polysilicon liner with a solid salt; sublimating the solid salt to expose a surface of the first polysilicon liner; forming a second polysilicon liner over the first polysilicon liner; and forming a device isolation layer filling the trench over the second polysilicon liner.
Regarding claim 14, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the replacing of the native oxide with the solid salt is performed using a reactive gas having reactivity with the native oxide (“reacts these gases” [0019]).
Regarding claim 16, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the solid salt comprises ammonium hexafluorosilicate ((NH4)2SiF6) ([0019]).
Regarding claim 17, Quddus in view of Takagi discloses a method (Takagi, Fig. 4A), wherein the post-treatment (S5 on right) is performed at a higher temperature than the sublimating of the solid salt (S2).
Regarding claim 18, Quddus in view of Takagi discloses a method (Takagi, Fig. 4A), wherein the post-treatment is performed through an annealing process or a rapid thermal process (RTP) (relatively high temperature of S5).
Regarding claim 20, Quddus in view of Takagi discloses a method (Takagi, Fig. 4A), further comprising cleaning the first polysilicon liner (S5 on left), before the performing of the post-treatment.
Regarding claim 21, Quddus in view of Takagi discloses a method (Fig. 1), wherein the post-treatment is performed in one of a single equipment and a furnace equipment (in the apparatus of Fig. 5, “heating unit” [0067]).
Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Quddus in view of Takagi as applied to claims 1 or 13 above, and further in view of Thedjoisworo (US 20160064212 A1).
Regarding claim 4, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the reactive gas is formed using ammonia (NH3) gas (“NH3” [0019]).
Quddus in view of Takagi fails to teach the reactive gas is formed using nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.  However, Quddus clearly teaches a reactive gas selected to react with and facilitate removal of oxide ([0019]).
Thedjoisworo teaches a method in the same field of endeavor with reactive gas selected to react with and facilitate removal of oxide ([0033]), wherein the reactive gas is formed using ammonia (NH3) gas, nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.  Substituting the reactive gas of Quddus in view of Takagi with the reactive gas of Thedjoisworo would arrive at the claimed reactive gas formed using ammonia (NH3) gas, nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.  Thedjoisworo provides a clear teaching to motivate one to substitute the reactive gas of Thedjoisworo in place of the reactive gas of Quddus in view of Takagi in that it may improve removal of oxide from the bottom of trenches (high aspect ratio, native silicon oxides [0030]).  Therefore, it would have been obvious to have the claimed reactive gas because it would improve removal of native oxide, thus resulting in reduced manufacturing defects.
Regarding claim 15, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the reactive gas is formed using ammonia (NH3) gas (“NH3” [0019])., nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.
Quddus in view of Takagi fails to teach the reactive gas is formed using nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.  However, Quddus clearly teaches a reactive gas selected to react with and facilitate removal of oxide ([0019]).
Thedjoisworo teaches a method in the same field of endeavor with reactive gas selected to react with and facilitate removal of oxide ([0033]), wherein the reactive gas is formed using ammonia (NH3) gas, nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.  Substituting the reactive gas of Quddus in view of Takagi with the reactive gas of Thedjoisworo would arrive at the claimed reactive gas formed using ammonia (NH3) gas, nitrogen trifluoride (NF3) gas and hydrogen (H2) gas.  Thedjoisworo provides a clear teaching to motivate one to substitute the reactive gas of Thedjoisworo in place of the reactive gas of Quddus in view of Takagi in that it may improve removal of oxide from the bottom of trenches (high aspect ratio, native silicon oxides [0030]).  Therefore, it would have been obvious to have the claimed reactive gas because it would improve removal of native oxide, thus resulting in reduced manufacturing defects.
Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quddus in view of Takagi as applied to claims 1 or 13 above, and further in view of Yang (US 20160064519 A1).
Regarding claim 8, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the post-treatment is performed to remove a contaminant formed on a polysilicon liner (“remove the granular semiconductor material” [0048]).
Quddus in view of Takagi fails to expressly teach the post-treatment is performed under a gas atmosphere containing one of nitrogen (N2) and hydrogen (H2).  However, Takagi clearly teaches the contaminant is polysilicon (same as 30, [0046]) is removed by etching ([0050]).
Yang discloses a method of etching polysilicon in the same field of endeavor ([0043]), wherein the etching is performed under a gas atmosphere containing one of nitrogen (N2) and hydrogen (H2) (“hydrogen”).
Since Quddus, Takagi, and Yang are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for a gas atmosphere composition.  These predictable solutions include hydrogen as this may be chosen from a finite number of identified, predictable solutions (Yang, [0043]).  Absent unexpected results, it would have been obvious to try using a different gas atmosphere composition.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 19, Quddus in view of Takagi discloses a method (Takagi, Fig. 1), wherein the post-treatment is performed to remove a contaminant formed on a polysilicon liner (“remove the granular semiconductor material” [0048]).
Quddus in view of Takagi fails to expressly teach the post-treatment is performed under a gas atmosphere containing one of nitrogen (N2) and hydrogen (H2).  However, Takagi clearly teaches the contaminant is polysilicon (same as 30, [0046]) is removed by etching ([0050]).
Yang discloses a method of etching polysilicon in the same field of endeavor ([0043]), wherein the etching is performed under a gas atmosphere containing one of nitrogen (N2) and hydrogen (H2) (“hydrogen”).
Since Quddus, Takagi, and Yang are in the same field of endeavor, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for a gas atmosphere composition.  These predictable solutions include hydrogen as this may be chosen from a finite number of identified, predictable solutions (Yang, [0043]).  Absent unexpected results, it would have been obvious to try using a different gas atmosphere composition.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to independent claims 1 and 13 that there is no motivation to combine Quddus and Takagi.  More specifically, Applicant argues there is no motivation to incorporate only a select portion of Takagi.  Applicant further suggests hindsight reasoning as the Examiner’s combination rationale.
Examiner’s reply:
The examiner disagrees and finds the combination as previously applied proper.  Thus, the examiner has applied the references in the same way as before relying upon the same features and reasoning.  The examiner notes MPEP 2143(I)(B) to further clarify the combination rationale.
However, further clarification is being provided to establish the combination as proper.  Quddus clearly teaches selectively forming a semiconductor liner (152, 156, Fig. 20).  The method of Quddus clearly teaches forming the semiconductor liner in a separate manufacturing step (“etched” [0047]) from the step of forming the trench (“grown” [0046]).  A person having ordinary skill in the art would have readily recognized the method of Quddus exposing a surface of semiconductor material (20) upon completion of the formation of the trenches.  Further, a person having ordinary skill in the art would have readily recognized the exposed surface of the semiconductor material being subject to natural oxide growth (i.e. native oxide) during the transition between manufacturing steps (i.e. before forming the semiconductor liner).
Takagi clearly teaches a method of forming a semiconductor liner (Fig. 1) and further teaches a pretreatment manufacturing step (S2).  Takagi further teaches the purpose of the pretreatment manufacturing step is to remove a natural oxide (“COR” [0019] of Espacenet.com translation).
Both methods (of Quddus and Takagi) teach selectively forming a semiconductor liner.  Thus, the examiner finds the methods analogous and therefore the substitution reasonable.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817